DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Correction

This Office corrects the Non-Final Office Action mailed on March 02, 2022 in the following ways
a) claim 15, which was previously indicated to be allowable if rewritten in independent form, is now specifically rejected under 35 U.S.C. 112(b);

b) various claims are now subject to double patenting rejections; and 

c) the Merriman patent used in the rejections under 35 U.S.C 102(a)(2) is now cited on form PTO-802 (Notice of Reference Cited).

So the instant Office Action supersedes the previous one and Applicant only needs to respond to issues set forth in the instant Office Action.  Also, copies of references previously provided and cited by the Examiner are not provided and cited again.  



Claim Objections

Claims 16 and 17 are objected to because of the following informalities:   
a) the first claim 16, which is after claim 8, just states “16 –“; and
b) the second claim 17, which is just after the first claim 17, just states “17-“. 


Appropriate correction is required.





Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:  
a) Claim 1 recites the limitation " the target molecule bound by the at least one recognition molecule " in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

b) Claim 11 recites the limitation " the size of the opening [italicizing by the Examiner] " in line 1.  There is insufficient antecedent basis for this limitation in the claim.




Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,379,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,379,102 B2 meets all of the limitations of claim 1 of the instant application except for the preamble recitation that the device of the instant application is “for sensing protein fluctuations”; however, since the device of claim 1 of U.S. Patent No. 10,379,102 B2 has the same structure and composition as the device set forth in claim 1 of the instant application it will inherently have the same capabilities, such as being able to be used to sense protein fluctuations. 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,379,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,379,102 B2 meets all of the limitations of claim 2 of the instant application except for the preamble recitation that the device of the instant application is “for sensing protein fluctuations”; however, since the device of claim 1 of U.S. Patent No. 10,379,102 B2 has the same structure and composition as the device set forth in claim 2 of the instant application it will inherently have the same capabilities, such as being able to be used to sense protein fluctuations. 

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,379,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 10,379,102 B2 meets all of the limitations of claim 3 of the instant application except for the preamble recitation that the device of the instant application is “for sensing protein fluctuations”; however, since the device of claim 2 of U.S. Patent No. 10,379,102 B2 has the same structure and composition as the device set forth in claim 3 of the instant application it will inherently have the same capabilities, such as being able to be used to sense protein fluctuations. 



Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,379,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 10,379,102 B2 meets all of the limitations of claim 4 of the instant application except for the preamble recitation that the device of the instant application is “for sensing protein fluctuations”; however, since the device of claim 3 of U.S. Patent No. 10,379,102 B2 has the same structure and composition as the device set forth in claim 4 of the instant application it will inherently have the same capabilities, such as being able to be used to sense protein fluctuations. 


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,379,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 10,379,102 B2 meets all of the limitations of claim 5 of the instant application except for the preamble recitation that the device of the instant application is “for sensing protein fluctuations”; however, since the device of claim 4 of U.S. Patent No. 10,379,102 B2 has the same structure and composition as the device set forth in claim 5 of the instant application it will inherently have the same capabilities, such as being able to be used to sense protein fluctuations. 


Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,379,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,379,102 B2 meets all of the limitations of claim 6 of the instant application except for the preamble recitation that the device of the instant application is “for sensing protein fluctuations”; however, since the device of claim 5 of U.S. Patent No. 10,379,102 B2 has the same structure and composition as the device set forth in claim 6 of the instant application it will inherently have the same capabilities, such as being able to be used to sense protein fluctuations. 

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,379,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of U.S. Patent No. 10,379,102 B2 meets all of the limitations of claim 7 of the instant application except for the preamble recitation that the device of the instant application is “for sensing protein fluctuations”; however, since the device of claim 6 of U.S. Patent No. 10,379,102 B2 has the same structure and composition as the device set forth in claim 7 of the instant application it will inherently have the same capabilities, such as being able to be used to sense protein fluctuations. 



Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,379,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 10,379,102 B2 meets all of the limitations of claim 8 of the instant application except for the preamble recitation that the device of the instant application is “for sensing protein fluctuations”; however, since the device of claim 7 of U.S. Patent No. 10,379,102 B2 has the same structure and composition as the device set forth in claim 8 of the instant application it will inherently have the same capabilities, such as being able to be used to sense protein fluctuations. 


Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,379,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 10,379,102 B2 meets all of the limitations of claim 9 of the instant application except for the preamble recitation that the device of the instant application is “for sensing protein fluctuations”; however, since the device of claim 8 of U.S. Patent No. 10,379,102 B2 has the same structure and composition as the device set forth in claim 9 of the instant application it will inherently have the same capabilities, such as being able to be used to sense protein fluctuations. 


Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,379,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 10,379,102 B2 meets all of the limitations of claim 10 of the instant application except for the preamble recitation that the device of the instant application is “for sensing protein fluctuations”; however, since the device of claim 9 of U.S. Patent No. 10,379,102 B2 has the same structure and composition as the device set forth in claim 10 of the instant application it will inherently have the same capabilities, such as being able to be used to sense protein fluctuations. 


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,379,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 10 of U.S. Patent No. 10,379,102 B2 meets all of the limitations of claim 11 of the instant application except for the preamble recitation that the device of the instant application is “for sensing protein fluctuations”; however, since the device of claim 10 of U.S. Patent No. 10,379,102 B2 has the same structure and composition as the device set forth in claim 11 of the instant application it will inherently have the same capabilities, such as being able to be used to sense protein fluctuations. 



Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,379,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 11 of U.S. Patent No. 10,379,102 B2 meets all of the limitations of claim 12 of the instant application except for the preamble recitation that the device of the instant application is “for sensing protein fluctuations”; however, since the device of claim 11 of U.S. Patent No. 10,379,102 B2 has the same structure and composition as the device set forth in claim 12 of the instant application it will inherently have the same capabilities, such as being able to be used to sense protein fluctuations. 


Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,379,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 12 of U.S. Patent No. 10,379,102 B2 meets all of the limitations of claim 13 of the instant application except for the preamble recitation that the device of the instant application is “for sensing protein fluctuations”; however, since the device of claim 12 of U.S. Patent No. 10,379,102 B2 has the same structure and composition as the device set forth in claim 13 of the instant application it will inherently have the same capabilities, such as being able to be used to sense protein fluctuations. 


Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,379,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 14 of U.S. Patent No. 10,379,102 B2 meets all of the limitations of claim 14 of the instant application except for the preamble recitation that the device of the instant application is “for sensing protein fluctuations”; however, since the device of claim 13 of U.S. Patent No. 10,379,102 B2 has the same structure and composition as the device set forth in claim 14 of the instant application it will inherently have the same capabilities, such as being able to be used to sense protein fluctuations. 




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12-14, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Merriman et al. US 10,036,064 B2 (hereafter “Merriman”) (note that this patent has a priority claim to provisional application no. 62/184,776, filed June 25, 2015, which is earlier than Applicant’s earliest claimed priority date of December 11, 2015, from provisional application 62/266282. Citations to the Merriman patent will be followed by corresponding or supporting citations in its provisional application.) as evidenced by       
Chen et al., “A protein transistor made of an antibody molecule and two gold nanoparticles,” NATURE NANOTECHNOLOGY|vol 7|March 2012 (hereafter “Chen”).

Addressing claim 1, Merriman discloses a sensing device (see the title), comprising: 
a first electrode; and 
a second electrode separated from the first electrode by a gap:
 wherein: 
at least one of the first electrode and the second electrode is functionalized with at least one recognition molecule, so that the gap is bridged by the target molecule bound by the at least one recognition molecule, thereby completing an electrical circuit.
For these limitations see annotated portions of Merriman below.
Merriman patent

    PNG
    media_image1.png
    541
    926
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    327
    621
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    563
    462
    media_image3.png
    Greyscale

See Merriman col. 12:36-63.







Merriman provisional application


    PNG
    media_image4.png
    635
    975
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    263
    635
    media_image5.png
    Greyscale

See provisional application page 5.

    PNG
    media_image6.png
    263
    717
    media_image6.png
    Greyscale


See provisional application page 7.

Merriman, though, does not mention that the sensor is for sensing protein fluctuations.  
Chen discloses a protein transistor similarly configured as in Merriman Figure 5, namely having one of the two binding sites (“arms”) of an immunoglobulin attached to a drain electrode of a transistor via a gold nanoparticle and the other binding portion similarly attached to a source electrode. See Chen the title, Abstract, Figure 1(b), and Figure 1(e). Chen found
 
    PNG
    media_image7.png
    174
    832
    media_image7.png
    Greyscale
   
(see the Chen Abstract),

    PNG
    media_image8.png
    299
    419
    media_image8.png
    Greyscale

(see Chen page 201), and

    PNG
    media_image9.png
    85
    612
    media_image9.png
    Greyscale

(see Chen page 203).
Chen thus evidences that the sensing device of Merriman is inherently capable of sensing protein fluctuations.


Addressing claim 12, the additional limitation of this claim is implied by the following in Merriman provisional application

    PNG
    media_image10.png
    44
    604
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    261
    644
    media_image11.png
    Greyscale


	See the bottom of page 5, bridging to page 6 of Merriman provisional application.  
Note: (1) current having a fluctuating portion has already been discussed above, and (2) the Examiner is construing “noise, blur, drift, changes in scale, registration, missing data, etc.” in the reproduced passage from Merriman provisional application above, as a current background portion.


Addressing claim 13, unless Applicant is claiming that the background portion of the current is only based on a number of non-target molecules adsorbed on the first electrode and/or on the second electrode, that is, that the claimed sensing device is completely free of noise, blur, drift, changes in scale, registration, missing data, which is not supported by the specification, the additional limitation of claim 13 is a desired result that is encompassed by Merriman as evidenced by Chen because non-target molecules 
 
Addressing claim 14, it is not clear how the additional limitations of this claim further limit the structure or composition of the sensing device of underlying claim 12 as they relate to the sensing device while being used – there is no fluctuating current portion until the solution has been placed in contact with the first electrode and the second electrode, and a voltage has been applied across these electrodes.  So since the sensing device of Merriman as evidenced by Chen is the same as set forth in claim 12 is inherently has the same capabilities.   

Addressing claim 19, the additional limitation of this claim may inferred from Merriman provisional application Figure 5, which shows that the first electrode is source electrode of a FET transistor, and the second electrode is a drain electrode, along with the following in the 

    PNG
    media_image12.png
    48
    602
    media_image12.png
    Greyscale

See the bottom of Merriman provisional application specification page 5.


Addressing claim 20, for the additional limitation of this claim note that the Examiner is construing the gate electrode in Merriman patent Figure 5 (unlabeled) and Merriman provisional application Figure as a reference electrode.  As evidenced by 
 
    PNG
    media_image13.png
    117
    669
    media_image13.png
    Greyscale

See Chen page 200.



Claims 9, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Merriman (note that this patent has a priority claim to provisional application no. 62/184,776, filed June 25, 2015, which is earlier than Applicant’s earliest claimed priority date of December 11, 2015, from provisional application 62/266282. Citations to the Merriman patent will be followed by corresponding or supporting citations in its provisional application.) as evidenced by Chen and also evidenced by Karachaliou et al., “IgY technology: Methods for developing and evaluating avian immunoglubulins for the in vitro detection of biomolecules,” World of Methodol 2021 September 20; 11(5): 243-262 (hereafter “Karachaliou”).

Addressing claim 9, Merriman discloses a sensing device (see the title), comprising: 
a first electrode; and 

 wherein: 
at least one of the first electrode and the second electrode is functionalized with at least one recognition molecule, so that the gap is bridged by the target molecule bound by the at least one recognition molecule, thereby completing an electrical circuit.
For these limitations see annotated portions of Merriman below.
Merriman patent

    PNG
    media_image1.png
    541
    926
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    327
    621
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    563
    462
    media_image3.png
    Greyscale

See Merriman col. 12:36-63.







Merriman provisional application


    PNG
    media_image4.png
    635
    975
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    263
    635
    media_image5.png
    Greyscale

See provisional application page 5.

    PNG
    media_image6.png
    263
    717
    media_image6.png
    Greyscale


See provisional application page 7.

Merriman, though, does not mention that the sensor is for sensing protein fluctuations.  
Chen discloses a protein transistor similarly configured as in Merriman Figure 5, namely having one of the two binding sites (“arms”) of an immunoglobulin attached to a drain electrode of a transistor via a gold nanoparticle and the other binding portion similarly attached to a source electrode. See Chen the title, Abstract, Figure 1(b), and Figure 1(e). Chen found
 
    PNG
    media_image7.png
    174
    832
    media_image7.png
    Greyscale
   
(see the Chen Abstract),

    PNG
    media_image8.png
    299
    419
    media_image8.png
    Greyscale

(see Chen page 201), and

    PNG
    media_image9.png
    85
    612
    media_image9.png
    Greyscale

(see Chen page 203).
Chen thus evidences that the sensing device of Merriman is inherently capable of sensing protein fluctuations.










    PNG
    media_image14.png
    85
    668
    media_image14.png
    Greyscale

See Merriman provisional application page 5.
As evidenced by Karachaliou, Immunoglobin Y protein comprises a peptide –

    PNG
    media_image15.png
    102
    1031
    media_image15.png
    Greyscale

See Karachaliou page 245.


Addressing claim 17, Merriman discloses a sensing device (see the title), comprising: 
a first electrode; and 
a second electrode separated from the first electrode by a gap:
 wherein: 
at least one of the first electrode and the second electrode is functionalized with at least one recognition molecule, so that the gap is bridged by the target molecule bound by the at least one recognition molecule, thereby completing an electrical circuit.
For these limitations see annotated portions of Merriman below.
Merriman patent

    PNG
    media_image1.png
    541
    926
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    327
    621
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    563
    462
    media_image3.png
    Greyscale

See Merriman col. 12:36-63.







Merriman provisional application


    PNG
    media_image4.png
    635
    975
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    263
    635
    media_image5.png
    Greyscale

See provisional application page 5.

    PNG
    media_image6.png
    263
    717
    media_image6.png
    Greyscale


See provisional application page 7.

Merriman, though, does not mention that the sensor is for sensing protein fluctuations.  
Chen discloses a protein transistor similarly configured as in Merriman Figure 5, namely having one of the two binding sites (“arms”) of an immunoglobulin attached to a drain electrode of a transistor via a gold nanoparticle and the other binding portion similarly attached to a source electrode. See Chen the title, Abstract, Figure 1(b), and Figure 1(e). Chen found
 
    PNG
    media_image7.png
    174
    832
    media_image7.png
    Greyscale
   
(see the Chen Abstract),

    PNG
    media_image8.png
    299
    419
    media_image8.png
    Greyscale

(see Chen page 201), and

    PNG
    media_image9.png
    85
    612
    media_image9.png
    Greyscale

(see Chen page 203).
Chen thus evidences that the sensing device of Merriman is inherently capable of sensing protein fluctuations.










    PNG
    media_image14.png
    85
    668
    media_image14.png
    Greyscale

See Merriman provisional application page 5.
As evidenced by Karachaliou, an antigen for Immunoglobin Y may be a protein –

    PNG
    media_image16.png
    607
    869
    media_image16.png
    Greyscale


See Karachaliou page 250.


.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Merriman as evidenced by Chen.

Addressing claim 2, Merriman discloses a sensing device (see the title), comprising: 
a first electrode; and 
a second electrode separated from the first electrode by a gap:
 wherein: 
at least one of the first electrode and the second electrode is functionalized with at least one recognition molecule, so that the gap is bridged by the target molecule bound by the at least one recognition molecule, thereby completing an electrical circuit.
For these limitations see annotated portions of Merriman below.
Merriman patent

    PNG
    media_image1.png
    541
    926
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    327
    621
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    563
    462
    media_image3.png
    Greyscale

See Merriman col. 12:36-63.







Merriman provisional application


    PNG
    media_image4.png
    635
    975
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    263
    635
    media_image5.png
    Greyscale

See provisional application page 5.

    PNG
    media_image6.png
    263
    717
    media_image6.png
    Greyscale


See provisional application page 7.

Merriman, though, does not mention that the sensor is for sensing protein fluctuations.  
Chen discloses a protein transistor similarly configured as in Merriman Figure 5, namely having one of the two binding sites (“arms”) of an immunoglobulin attached to a drain electrode of a transistor via a gold nanoparticle and the other binding portion similarly attached to a source electrode. See Chen the title, Abstract, Figure 1(b), and Figure 1(e). Chen found
 
    PNG
    media_image7.png
    174
    832
    media_image7.png
    Greyscale
   
(see the Chen Abstract),

    PNG
    media_image8.png
    299
    419
    media_image8.png
    Greyscale

(see Chen page 201), and

    PNG
    media_image9.png
    85
    612
    media_image9.png
    Greyscale

(see Chen page 203).
Chen thus evidences that the sensing device of Merriman is inherently capable of sensing protein fluctuations.
	As for the limitation “wherein the at least one recognition molecule has an effective length L1 and is configured to selectively bind to the target molecule having an effective length L2, and the size of the gap is configured to be greater than L2, but less than or equal to the sum of L1 and L2…”, it is not disclosed by Merriman.  Regarding the size of the gap Merriman states,
	
    PNG
    media_image17.png
    70
    476
    media_image17.png
    Greyscale

	(see Merriman col. 3:5-7.),


    PNG
    media_image18.png
    100
    450
    media_image18.png
    Greyscale

	(see Merriman col. 9:52-56). 
Moreover, the Merriman provisional application is silent regarding the size of the gap or of the recognition molecule and target molecule.  Also, clearly the recognition molecule in Merriman is not limited to any particular immunoglobulin and any particular molecule which may be an immunoglobulin target.  Indeed, the recognition molecule does not have to be an immunoglobulin:

    PNG
    media_image19.png
    179
    640
    media_image19.png
    Greyscale

	See Merriman provisional application page 5.
  Last, there does not appear to be any structural barrier to the Merriman Figure 5 embodiment that would prevent the claimed relative lengths of the recognition molecule, target molecule, and size of the gap.  So, on the other hand there is nothing in Merriman as evidenced by Chen that excludes having the at least one recognition molecule have an effective length L1 and be configured to selectively bind to the target molecule having an effective length L2, and the size of the gap is configured to be greater than L2, but less than or equal to the sum of L1 and L2.   Thus, the additional limitation of prima facie obvious as just a mere change in size of any or all of the effective length of the recognition molecule, the effective length of the target molecule, or the size of the gap with no material effect on the operation of the sensing device of Merriman as evidenced by Chen. 



Addressing claim 4, as with the additional limitation of underlying claim 2 the additional limitation of claim 4 is prima facie obvious as just a mere change in size of any or all of the effective length of the recognition molecule, the effective length of the target molecule, or the size of the gap with no material effect on the operation of the sensing device of Merriman as evidenced by Chen. 

Addressing claim 5, as with the additional limitation of underlying claim 2 the additional limitation of claim 5 is prima facie obvious as just a mere change in size of any or all of the effective length of the recognition molecule, the effective length of the target molecule, or the size of the gap with no material effect on the operation of the sensing device of Merriman as evidenced by Chen. 





Claims 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Merriman as evidenced by Chen and also obvious over Chen.

Addressing claim 6, Merriman discloses a sensing device (see the title), comprising: 
a first electrode; and 
a second electrode separated from the first electrode by a gap:
 wherein: 
at least one of the first electrode and the second electrode is functionalized with at least one recognition molecule, so that the gap is bridged by the target molecule bound by the at least one recognition molecule, thereby completing an electrical circuit.
For these limitations see annotated portions of Merriman below.
Merriman patent

    PNG
    media_image1.png
    541
    926
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    327
    621
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    563
    462
    media_image3.png
    Greyscale

See Merriman col. 12:36-63.







Merriman provisional application


    PNG
    media_image4.png
    635
    975
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    263
    635
    media_image5.png
    Greyscale

See provisional application page 5.

    PNG
    media_image6.png
    263
    717
    media_image6.png
    Greyscale


See provisional application page 7.

Merriman, though, does not mention that the sensor is for sensing protein fluctuations.  
Chen discloses a protein transistor similarly configured as in Merriman Figure 5, namely having one of the two binding sites (“arms”) of an immunoglobulin attached to a drain electrode of a transistor via a gold nanoparticle and the other binding portion similarly attached to a source electrode. See Chen the title, Abstract, Figure 1(b), and Figure 1(e). Chen found
 
    PNG
    media_image7.png
    174
    832
    media_image7.png
    Greyscale
   
(see the Chen Abstract),

    PNG
    media_image8.png
    299
    419
    media_image8.png
    Greyscale

(see Chen page 201), and

    PNG
    media_image9.png
    85
    612
    media_image9.png
    Greyscale

(see Chen page 203).
Chen thus evidences that the sensing device of Merriman is inherently capable of sensing protein fluctuations.
As for the limitation of “wherein the size of the gap is between about 2 nm to about 15 nm…”, although Merriman states 

    PNG
    media_image17.png
    70
    476
    media_image17.png
    Greyscale

(see Merriman col. 3:5-7.), the Merriman provisional application is silent regarding the size of the gap.
However, Chen discloses a gap size of about 10 nm:

    PNG
    media_image20.png
    55
    601
    media_image20.png
    Greyscale

See Chen page 202.
Thus, in light of Chen it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the gap size in the sensing device of Merriman, which can only be said to be unknown because of the provisional application, be within the claimed range because it was a gap size already  known in the art to enable a sensing device configuration similar to what is shown in Merriman Figure 5.  



Addressing claim 7, Merriman discloses a sensing device (see the title), comprising: 
a first electrode; and 
a second electrode separated from the first electrode by a gap:
 wherein: 
at least one of the first electrode and the second electrode is functionalized with at least one recognition molecule, so that the gap is bridged by the target molecule bound by the at least one recognition molecule, thereby completing an electrical circuit.
For these limitations see annotated portions of Merriman below.
Merriman patent

    PNG
    media_image1.png
    541
    926
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    327
    621
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    563
    462
    media_image3.png
    Greyscale

See Merriman col. 12:36-63.







Merriman provisional application


    PNG
    media_image4.png
    635
    975
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    263
    635
    media_image5.png
    Greyscale

See provisional application page 5.

    PNG
    media_image6.png
    263
    717
    media_image6.png
    Greyscale


See provisional application page 7.

Merriman, though, does not mention that the sensor is for sensing protein fluctuations.  
Chen discloses a protein transistor similarly configured as in Merriman Figure 5, namely having one of the two binding sites (“arms”) of an immunoglobulin attached to a drain electrode of a transistor via a gold nanoparticle and the other binding portion similarly attached to a source electrode. See Chen the title, Abstract, Figure 1(b), and Figure 1(e). Chen found
 
    PNG
    media_image7.png
    174
    832
    media_image7.png
    Greyscale
   
(see the Chen Abstract),

    PNG
    media_image8.png
    299
    419
    media_image8.png
    Greyscale

(see Chen page 201), and

    PNG
    media_image9.png
    85
    612
    media_image9.png
    Greyscale

(see Chen page 203).
Chen thus evidences that the sensing device of Merriman is inherently capable of sensing protein fluctuations.
As for the limitation of “wherein the size of the gap is between about 2 nm to about 15 nm…”, although Merriman states 

    PNG
    media_image17.png
    70
    476
    media_image17.png
    Greyscale

(see Merriman col. 3:5-7.), the Merriman provisional application is silent regarding the size of the gap.
However, Chen discloses a gap size of about 10 nm:

    PNG
    media_image20.png
    55
    601
    media_image20.png
    Greyscale

See Chen page 202.
Thus, in light of Chen it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the gap size in the sensing device of Merriman, which can only be said to be unknown because of the provisional application, be within the claimed range because it was a gap size already  known in the art to enable a sensing device configuration similar to what is shown in Merriman Figure 5.  


Addressing claim 8, Merriman discloses a sensing device (see the title), comprising: 
a first electrode; and 
a second electrode separated from the first electrode by a gap:
 wherein: 
at least one of the first electrode and the second electrode is functionalized with at least one recognition molecule, so that the gap is bridged by the target molecule bound by the at least one recognition molecule, thereby completing an electrical circuit.
For these limitations see annotated portions of Merriman below.
Merriman patent

    PNG
    media_image1.png
    541
    926
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    327
    621
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    563
    462
    media_image3.png
    Greyscale

See Merriman col. 12:36-63.







Merriman provisional application


    PNG
    media_image4.png
    635
    975
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    263
    635
    media_image5.png
    Greyscale

See provisional application page 5.

    PNG
    media_image6.png
    263
    717
    media_image6.png
    Greyscale


See provisional application page 7.

Merriman, though, does not mention that the sensor is for sensing protein fluctuations.  
Chen discloses a protein transistor similarly configured as in Merriman Figure 5, namely having one of the two binding sites (“arms”) of an immunoglobulin attached to a drain electrode of a transistor via a gold nanoparticle and the other binding portion similarly attached to a source electrode. See Chen the title, Abstract, Figure 1(b), and Figure 1(e). Chen found
 
    PNG
    media_image7.png
    174
    832
    media_image7.png
    Greyscale
   
(see the Chen Abstract),

    PNG
    media_image8.png
    299
    419
    media_image8.png
    Greyscale

(see Chen page 201), and

    PNG
    media_image9.png
    85
    612
    media_image9.png
    Greyscale

(see Chen page 203).
Chen thus evidences that the sensing device of Merriman is inherently capable of sensing protein fluctuations.
As for the limitation of “wherein the size of the gap is between about 2 nm to about 15 nm…”, although Merriman states 

    PNG
    media_image17.png
    70
    476
    media_image17.png
    Greyscale

(see Merriman col. 3:5-7.), the Merriman provisional application is silent regarding the size of the gap.
However, Chen discloses a gap size of about 10 nm:

    PNG
    media_image20.png
    55
    601
    media_image20.png
    Greyscale

See Chen page 202.
Thus, in light of Chen it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the gap size in the sensing device of Merriman, which can only be said to be unknown because of the provisional application, be within the claimed range because it was a gap size already  known in the art to enable a sensing device configuration similar to what is shown in Merriman Figure 5.  




Addressing claim 11, as a first matter the Examiner will note that he believes that Applicant meant to write – the size of the gap – instead of “the size of the opening” as there is no “opening” in claim 1, from which claim 1 depends, or indeed in any other preceding claim. 
Merriman discloses a sensing device (see the title), comprising: 
a first electrode; and 
a second electrode separated from the first electrode by a gap:
 wherein: 

For these limitations see annotated portions of Merriman below.
Merriman patent

    PNG
    media_image1.png
    541
    926
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    327
    621
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    563
    462
    media_image3.png
    Greyscale

See Merriman col. 12:36-63.







Merriman provisional application


    PNG
    media_image4.png
    635
    975
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    263
    635
    media_image5.png
    Greyscale

See provisional application page 5.

    PNG
    media_image6.png
    263
    717
    media_image6.png
    Greyscale


See provisional application page 7.

Merriman, though, does not mention that the sensor is for sensing protein fluctuations.  
Chen discloses a protein transistor similarly configured as in Merriman Figure 5, namely having one of the two binding sites (“arms”) of an immunoglobulin attached to a drain electrode of a transistor via a gold nanoparticle and the other binding portion similarly attached to a source electrode. See Chen the title, Abstract, Figure 1(b), and Figure 1(e). Chen found
 
    PNG
    media_image7.png
    174
    832
    media_image7.png
    Greyscale
   
(see the Chen Abstract),

    PNG
    media_image8.png
    299
    419
    media_image8.png
    Greyscale

(see Chen page 201), and

    PNG
    media_image9.png
    85
    612
    media_image9.png
    Greyscale

(see Chen page 203).
Chen thus evidences that the sensing device of Merriman is inherently capable of sensing protein fluctuations.
As for the limitation of “wherein the size of the opening [gap] is between 0.1 nm and 100 microns in a linear dimension…”, although Merriman states 

    PNG
    media_image17.png
    70
    476
    media_image17.png
    Greyscale

(see Merriman col. 3:5-7.), the Merriman provisional application is silent regarding the size of the gap.
However, Chen discloses a gap size of about 10 nm:

    PNG
    media_image20.png
    55
    601
    media_image20.png
    Greyscale

See Chen page 202.
Thus, in light of Chen it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the gap size in the sensing device of Merriman, which can only be said to be unknown because of the provisional application, be within the claimed range because it was a gap size already  known in the art to enable a sensing device configuration similar to what is shown in Merriman Figure 5.  




Allowable Subject Matter

Claims 3, 10, 15, and 16 would be allowable if the double patenting rejections are overcome and if these claims are rewritten to overcome the rejection under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  

	In contrast, in the sensing device of Merriman as evidenced by Chen the gap is empty (when used for sensing there would be sample solution within the gap, but it would be expected to be ironically conductive).  See Merriman patent Figure 5 and Merriman provisional application Figure 5.  Also note the liquid channel in Chen Figure 2(a).  
	

b) in claim 10 the combination of limitations requires “wherein the at least one recognition molecule comprises a cyclic RGD peptide.”
		In contrast, in the sensing device of Merriman as evidenced by Chen the
recognition molecule comprises a Y-shaped antibody.  See Merriman patent Figure 5 and Merriman provisional application Figure 5.

c) in claim 15 the combination of limitations requires “wherein the at least one recognition molecule comprises a first end with a first chemical composition, such as a sulfur, to bind the first electrode or second electrode and a second end with a second chemical composition to bind the target molecule.”
 In contrast, in the sensing device of Merriman as evidenced by Chen a first end of the recognition molecule is bound to the first electrode with a gold 
col. 12:50-63, and Merriman provisional application Figure 5 and page 5 Composition. 

   d) claim 16 depends from allowable claim 15.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

	
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             March 08, 2022